Case 2:18-cv-02282-JAD-CWH Document 13 Filed 04/29/19 Page 1 of 3




                                         Stipulation and Order
                                         Dismissing Action


                                              ECF No. 13
Case 2:18-cv-02282-JAD-CWH Document 13 Filed 04/29/19 Page 2 of 3




                                    ORDER

         Based on the parties' stipulation [ECF No. 13] and good cause appearing, IT IS
  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
  its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.




                                                  _______________________________
                                                             _________________
                                                                             _ _____
                                                  U.S. District Judge
                                                             ct Ju
                                                                 udg    Jennifer
                                                                   dge Jenniffer A.
                                                                                 A DDorsey
                                                  Dated: April 30, 2019
